DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama (U.S. Pub. No. 2021/0020734).
As to claim 1, Yokoyama teaches a display device (2), comprising: 

a first signal line (W1, fig. 5) disposed in a peripheral area adjacent to the display area (The signal line W1 is located in a peripheral area WR of the display area DA, Figs. 3 and 5, Fig. 3 shows that the WR area is arranged in the peripheral area of the display area DA); 
a second signal line (W2) which overlaps the first signal line in a plan view (Fig. 5 shows that the first signal line W1 and the second signal line W2 overlap one another) and extends in a same direction as the first signal line (the first and second signals overlap one another and extend in the same direction); and 
a first shielding pattern (18) disposed between the first signal line and the second signal line (the insulating film 18 is arranged between the two signal lines as shown in Fig. 5, [0033], lines 1-4), a driving circuit part (circuit comprising of GD1 and GD2)  disposed in the peripheral area (the circuit comprising of elements GD1 and GD2 is arranged on the peripheral area of the display DA, Fig. 10) and electrically connected to the first signal line and the second signal line (the gate driver GD1 and GD2 is connected to the first to fourth gate lines, [0049], lines 12-20).
As to claim 5, Yokoyama teaches a width of the first shielding pattern (width of shielding pattern 18, Fig. 5) is greater than a width of the first signal line, and is greater than a width of the second signal line (as can be seen in Fig. 5, which is a width of the area b---b, the shielding pattern 18 stretches over the entire width whereas the first 
As to claim 13, Yokoyama teaches a third signal line (W3) disposed in the peripheral area (signal line W3 is located in the peripheral area WR of the display, Figs. 3 and 5); and a fourth signal line (W4) which overlaps the third signal line and extends in a same direction as the third signal line (Fig. 5, the signal line W4 and signal line W3 overlap one another and extend in the same direction), wherein the first shielding pattern is further disposed between the third signal line and the fourth signal line (Fig. 5(b) shows that the shielding pattern 18 is extended between the W3 and W4 signal lines), and the driving circuit part (circuit comprising of GD1 and GD2) is electrically connected to the first to fourth signal lines (the gate driver GD1 and GD2 is connected to the first to fourth gate lines, [0049], lines 12-20). 
As to claim 14, Yokoyama teaches the first shielding pattern (18) includes a first assistance shielding pattern (part of the shielding member 18 that is rising between W1x and W2x, Fig 5(b)) and a second assistance shielding pattern (part of the shielding member 18 that is rising between W3x and W4x, Fig. 5(b)), wherein the first assistance shielding pattern is disposed between the first signal line and the second signal line (first assistance shielding pattern is arranged between the W1x and W2x signal lines), wherein the second assistance shielding pattern is disposed between the third signal line and the fourth signal line (second assistance shielding pattern is arranged between W3x and W4x signal lines), and wherein the first and second assistance shielding patterns are spaced apart from each other (the first assistance shielding pattern is the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lee (U.S. Pub. No. 2021/0141479).
As to claim 2, Yokoyama teach the display device of claim 1,
Yokoyama does not teach a shielding patterns having constant voltage.
Lee teaches a constant voltage is provided to the first shielding pattern ([0227], lines 1-4, wherein the shielding pattern receives a constant voltage). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the constant voltage of Lee to the display device of Yokoyama because Since a constant voltage is applied to the shielding pattern SPTN, an electric field may be generated between the shielding pattern SPTN .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lee (U.S. Pub. No. 2021/0141479), and further in view of Park (U.S. Pub. No. 2019/0197965).
As to claim 3, Yokoyama and Lee teach the display device of claim 1,
Yokoyama and Lee do not teach the constant voltage is a high power voltage. 
Park teaches the constant voltage is a high power voltage ([0084], lines 10-13, the voltage is +2.5 volts, which is a high voltage that is higher than a ground voltage)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the constant voltage of Park to the display device of Yokoyama as modified by Lee because to improve the residual image and response speed, [0084], lines 13-16.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lee (U.S. Pub. No. 2021/0141479), and further in view of Yi (U.S. Pub. No. 2019/0131371).
As to claim 4, Yokoyama and Lee teach the display device of claim 2,
Yokoyama and Lee do not teach the constant voltage is initialization voltage,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the initialization voltage of Yi to the display device of Yokoyama as modified by Lee because to prevent a component from being affected by other electrical signals in the vicinity ([0098], lines 10-15).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lee (U.S. Pub. No. 2021/0141479), and further in view of Lee (U.S. Pub. No. 2018/0006272).
As to claim 16, Yokoyama teaches a display device (2), comprising: 
a pixel structure disposed in a display area (pixel structure SP of Fig. 4 is located in the display shown in Fig. 3); 
a plurality of data lines (DL) disposed in the display area (Fig. 4, the data lines DL are arranged on the display and connected to the pixels); 
a first transmission line (W1) disposed in a peripheral area adjacent to the display area (The signal line W1 is located in a peripheral area WR of the display area DA, Figs. 3 and 5, Fig. 3 shows that the WR area is arranged in the peripheral area of the display area DA) and electrically connected to a first data line of the plurality of data lines (the W1 transmission lines are part of the gate lines and are connected to the data lines via sub-pixel SP, Fig. 4, Wherein left DL of sub-pixel SP in the display area DA is considered a first data line, Fig. 3); a second transmission line (W2) which overlaps the 
Yokoyama does not teach a shielding patterns having constant voltage.
Lee (‘479) teaches a constant voltage is provided to the shielding pattern ([0227], lines 1-4, wherein the shielding pattern receives a constant voltage). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the constant voltage of Lee to the display device of Yokoyama because Since a constant voltage is applied to the shielding pattern SPTN, an electric field may be generated between the shielding pattern SPTN and its adjacent shielding pattern SPTN. The noise by the signal line SL may be prevented from affecting the touch routing line TL by the electric field generated between the shielding patterns SPTN, [0228].
Yokoyama and Lee (‘479) do not teach a second data line connected to a second transmission line,
Lee (‘272) teaches a second transmission is electrically connected to a second data line of the plurality of data lines (he transmission line SL2 is connected to a second data line DL2, Fig. 2A);
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lee (U.S. Pub. No. 2021/0141479), and further in view of Lee (U.S. Pub. No. 2018/0006272) and Park.
As to claim 17, Yokoyama, Lee (‘479), and Lee (‘272) teach the display device of claim 16,
Yokoyama, Lee (‘479), and Lee (‘272) do not teach the constant voltage is a high power voltage. 
Park teaches the constant voltage is a high power voltage ([0084], lines 10-13, the voltage is +2.5 volts, which is a high voltage that is higher than a ground voltage)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the constant voltage of Park to the display device of Yokoyama as modified by Lee (‘479) and Lee (‘272) because to improve the residual image and response speed, [0084], lines 13-16.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Lee (U.S. Pub. No. 2021/0141479), and further in view of Lee (U.S. Pub. No. 2018/0006272) and Yi.
As to claim 18, Yokoyama, Lee (‘479), and Lee (‘272) teach the display device of claim 16,
Yokoyama, Lee (‘479), and Lee (‘272) do not teach the constant voltage is initialization voltage,
Yi teaches the constant voltage is an initialization voltage ([0099], lines 4-9). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the initialization voltage of Yi to the display device of Yokoyama as modified by Lee (‘479) and Lee (‘272) because to prevent a component from being affected by other electrical signals in the vicinity ([0098], lines 10-15).
Allowable Subject Matter
Claims 6-12, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to because the prior art references do not teach the structure wherein a first signal transmission line is disposed between the first shielding pattern and the first signal line electrically connecting the first signal line to the driving circuit 
Claim 15 is objected to because the prior art references do not teach the combination of the structures of claims and 15 when combined and the limitation of a second shielding pattern disposed between the first transmission line and the second transmission line, wherein a constant voltage is provided to the second shielding pattern, wherein a second shielding pattern is present in the structure and receives a constant voltage.
	Claim 19 is objected to because the prior art references do not teach the display circuit structure described in claim 19 wherein a second active pattern located on the capacitor electrode pattern and a second gate electrode disposed on the second active pattern including the shielding pattern is disposed in a same layer as the second gate electrode, wherein the first transmission line is disposed in a same layer as the first gate electrode and the prior art references do not mention the second transmission line is disposed in a same layer as the data line pattern. 
	Claim 20 teaches a structure of the display device wherein the prior art references do not teach a fourth transmission line overlapping a third transmission line and a third data line is connected to a third transmission line and a fourth transmission line is connected to a fourth data line. The data line connection to the respective 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai (U.S. Pub. No. 2016/0064413) teaches an array substrate for a display device.
Yoshida (U.S. Pub. No. 2014/0176886) teaches a display device with a plurality of lead lines. 
Inoue (U.S. Pub. No. 2006/0043877) teaches a display having a lead line in the display region and non-display region.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691